NUMBER 13-11-00073-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE ARMANDO TIJERINA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and
Perkes
Memorandum Opinion Per Curiam1
            Relator, Armando
Tijerina, pro se, filed a petition for writ of mandamus in the above cause on February
14, 2011, seeking to compel the trial court to issue rule on relator’s “motion
for reconsideration on additional evidence.”  We deny the petition for writ of mandamus for the reasons stated herein.
            First, the petition for
writ of mandamus fails to comply with the Texas Rules of Appellate Procedure.  See
generally Tex. R. App. P.
52.3. Specifically, for instance, the petition lacks both appendix and record. 
See id. 52.3(k), 52.7.  Second, relator has not demonstrated that the
respondent has expressly refused to rule on relator’s motion or that an
unreasonable amount of time has passed since the motion was filed.  See In
re Dimas, 88 S.W.3d 349, 351 (Tex. App.–San Antonio 2002, orig.
proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001,
orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.–Houston [1st Dist.] 1992, orig. proceeding); accord O'Connor v. First
Ct. of Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (orig. proceeding).  Third,
although the pleadings are unclear, it appears that relator may be attempting
to challenge the trial court’s actions pertaining to a post-conviction writ of
habeas corpus.  Article 11.07 of the Code of Criminal Procedure provides the
exclusive means to challenge a final conviction.  See Tex. Code Crim. Proc. Ann. art. 11.07 §
5 (Vernon Supp. 2010).  Pursuant to that article, only the Texas Court of
Criminal Appeals has jurisdiction to grant post-conviction relief from a final
felony conviction.  See id.; In re McAfee, 53 S.W.3d 715, 717-18 (Tex.
App.–Houston [1st Dist.] 2001, orig. proceeding).  
            The Court, having
examined and fully considered the petition for writ of mandamus, is of the
opinion that relator has not shown himself entitled to the relief sought, and
the petition for writ of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the
petition for writ of mandamus is DENIED. 
 
                                                                                                PER
CURIAM
 
Do not publish.  
See Tex. R. App. P. 47.2(b).
Delivered and filed the
15th day of February, 2011.
                                                




1 See Tex. R. App. P.
52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); Tex. R. App. P.
47.4 (distinguishing opinions and memorandum opinions).